               Case 21-11001-JTD         Doc 88      Filed 07/30/21     Page 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
____________________________________
                                     )
In re:                               ) Chapter 11 (Subchapter V)
                                     )
SHARITY MINISTRIES, INC.,1           ) Case No. 21-11001 (JTD)
                                     )
                    Debtor.          )
                                     )
____________________________________)

                             NOTICE OF APPEARANCE AND
                           REQUEST FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that the attorney set forth below hereby appears as counsel for

the Commonwealth of Massachusetts, by and through the Office of Attorney General Maura

Healey, pursuant to Rule 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”). The undersigned requests that the following name be added to any service list in this

case and that all notices given or required to be given in this case and all papers served or

required to be served in this case, be given to and served upon:

                                           Eric Gold
                                  Assistant Attorney General
                                     Health Care Division
                          Massachusetts Office of the Attorney General
                                     One Ashburton Place
                                   Boston, MA 02108-1598
                                     Eric.Gold@mass.gov
                          Phone: (617) 963-2663 Fax: (617) 573-5386

       PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,

all orders and notices of any application, motion, petition, pleading, request, complaint, or


1
 The last four digits of the Debtor’s federal tax identification number are 0344. The Debtor’s
mailing address is 821 Atlanta Street, Suite 124, Roswell, GA 30075.
                Case 21-11001-JTD         Doc 88      Filed 07/30/21      Page 2 of 2




demand, statement of affairs, operating reports, schedules of assets and liabilities, whether

formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

courier service, hand delivery, telephone, facsimile transmission or otherwise that (1) affects or

seeks to affect in any way any rights or interest of any creditor or party in interest in this case,

with respect to the (a) debtor, (b) property of the debtor’s estate, or proceeds thereof, in which

the debtor may claim any interest, or (c) property or proceeds thereof in the possession, custody,

or control of others that the debtor may seek to use; or (2) requires or seeks to require any act,

delivery of any property, payment or other conduct by the undersigned.


Dated: July 30, 2021                           COMMONWEALTH OF MASSACHUSETTS

                                               MAURA HEALEY
                                               ATTORNEY GENERAL

                                               /s/ Eric Gold
                                               Eric Gold
                                               Massachusetts BBO # 660393
                                               Assistant Attorney General
                                               Health Care Division
                                               Office of Attorney General Maura Healey
                                               One Ashburton Place
                                               Boston, Massachusetts 02108
                                               (617) 727-2200
                                               Eric.Gold@mass.gov


                                       Certificate of Service

        I, Eric Gold, hereby certify that a true and correct copy of the foregoing has been served
via the Court’s Electronic Filing System on all parties requesting notice in this proceeding on
July 30, 2021.

                                               /s/ Eric Gold
                                               Eric Gold
                                               Assistant Attorney General
